Citation Nr: 1820886	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-02 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to a total disability evaluation based on individual unemployability based on service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from November 1980 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of that hearing has been associated with the claims file.
 
In September 2015, the Board remanded the claim for further development.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current left ear hearing loss is related to his military service.


CONCLUSION OF LAW

Left ear hearing loss was incurred in active service.  38 U.S.C. § 1110, 1131 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable disposition to grant the Veteran's claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  The provisions relating to continuity of symptomatology, however, can be applied only in cases involving those conditions enumerated under 38 C.F.R. § 3.309 (a) as a chronic disease.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These provisions are applicable to sensorineural hearing loss (organic disease of the nervous system) and are considered to be a chronic disease for VA compensation purposes.

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has claimed that he was exposed to loud noise during service following a simulator explosion during training.  He has asserted that his hearing loss symptoms are due to that in-service incident.

The Veteran's service treatment records show that he was provided an enlistment examination in August 1980.  Hearing loss was not noted at that time.  Audiograms performed in February 1983 and February 1984 also yielded normal results.  

In June 1985, severe hearing loss was reported following a simulator explosion.  An audiogram documented 95 decibels or greater in all frequencies for the left ear; however, Stenger testing was positive.  Due to the positive Stenger results, suspected malingering was noted, and the Veteran was referred to an ear, nose and throat (ENT) specialist for a follow-up appointment.  

Several days later, the Veteran reported to the ENT specialist for the follow-up appointment.  At that time, audiological testing again revealed positive Stenger results.  However, the examiner noted that, with a Stenger testing technique, the Veteran's hearing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
10
10
10

The Veteran had another follow-up appointment later in June 1985.  At that time, he reported that his hearing had returned to near normal, and audiogram testing was noted to be normal.  The Veteran returned to full duty.

At a periodic examination in March 1986, the Veteran's hearing was again normal.  That audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
5 
5 

The Veteran's separation examination in April 1986 also showed normal hearing with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
5 
5 

The Veteran's service treatment records also contain an audiogram performed in August of what appears to read 1986.  This audiogram shows hearing loss of the left ear with pure tone thresholds in decibels as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
70
55 
35

At a VA medical appointment in April 2009, the Veteran's hearing was reportedly grossly normal, although audiological testing was not performed.

The Veteran submitted private audiology records from Dr. M.L. (initials used to protect privacy).  At an appointment in December 2009, audiological testing indicated hearing loss in the left ear with pure tone thresholds in decibels as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
90
60
75
80 
85

Dr. M.L. indicated that the audiogram results revealed moderate-profound mixed hearing loss of the left ear; however, speech discrimination testing of the left ear returned inconsistent results.

Hearing loss was then noted at a VA medical appointment in January 2010.  At that time, the Veteran reported experiencing hearing loss since the in-service explosion.  The treatment provider found asymmetrical sensorineural hearing sensitivity, with left worse than right.  The treater also noted that reliability of testing was good.  As a result of this visit, a hearing aid was ordered.

The Veteran was then afforded a VA audiological examination in February 2010.  At that time, the Veteran reported that he had experienced hearing loss after the in-service explosion.  He noted that his hearing had returned following that incident, but had then worsened.  An audiogram was performed, but the VA examiner indicated that positive Stenger was present for all frequencies in the left ear, which would suggest pseudohypacusis.  The examiner did not provide the results of the testing for the left ear, as she determined that the pure tone thresholds, speech recognition, and word recognition results could not be reliably assessed.  Thus, testing was abandoned for the left ear, and the examiner determined that she could not provide an opinion as to service connection.  She also noted that the Veteran would have to be re-evaluated in order to obtain more reliable results.

Dr. M.L. submitted a medical opinion in March 2010.  He stated that the Veteran had asymmetric sensorineural hearing loss that was most likely related to his military noise exposure.

In September 2013, the Veteran was seen for a VA neurological consultation.  During that appointment, it was noted that a referral to audiology had confirmed that the Veteran was experiencing hearing loss more pronounced on the left, and as such, the Veteran had been given a left ear hearing aid.

The Veteran's hearing was then reportedly grossly normal at an appointment in April 2016.

In August 2017, the Veteran was afforded another VA examination in connection with his claim.  At that examination, the Veteran reported exposure to a simulated grenade explosion during training as well as exposure to the firing of artillery rounds.  Audiological testing performed at that time showed pure tone thresholds in decibels as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
15
25
20
25 
30

The Maryland CNC controlled speech discrimination test revealed speech recognition of 96 percent in the left ear.  The examiner diagnosed the Veteran with sensorineural hearing loss in the left ear.  He also opined that there was a permanent positive threshold shift in the left ear and found that the current left ear hearing loss was as likely as not due to the Veteran's in-service noise exposure.

The Board finds that the medical evidence cited above permits application of the reasonable doubt doctrine.  The Board notes that audiological testing has been inconsistent over the course of the appeal period; however, Dr. M.L. provided an audiogram showing hearing loss along with a medical opinion supporting service connection.  Additionally, the Veteran's VA medical records document a diagnosis of left ear hearing loss, to include a January 2010 audiogram showing hearing loss for VA purposes.  The results of that testing were noted to be reliable.  When reviewed in conjunction with the August 2017 VA examiner's medical opinion regarding a significant threshold shift and positive nexus opinion, the Board finds that the overall evidence of record is at least in equipoise as to whether the Veteran's left ear hearing loss is related to his military service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for left ear hearing loss.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102. 


ORDER

Service connection for left ear hearing loss is granted.


REMAND

As the Board has granted the claim for service connection for left ear hearing loss, the AOJ must effectuate that grant.  In particular, the disability rating and effective date must be assigned.  Therefore, the Board finds that the claim for TDIU is inextricably intertwined, as the additional service-connected disability could impact the determination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should effectuate the grant of service connection for left ear hearing loss and assign a disability rating and an effective date.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

3.  After completing the foregoing development, the AOJ should consider whether the Veteran is entitled to TDIU with consideration given to his now service-connected left ear hearing loss, in addition to his other service-connected disabilities.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history and/or obtain additional medical evidence or a medical opinion, as is deemed necessary.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


